        Case 1:11-cr-10020-SOH Document 57                              Filed 11/04/20 Page 1 of 3 PageID #: 161
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                   v.                                                   (For Revocation of Probation or Supervised Release)


                                                                        Case No.         1:11CR10020-01
             LIRIE MONTGOMERY
                                                                        USM No.          10626-010
                                                                                                     Alex Wynn
                                                                                                 Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         Conditions listed below         of the term of supervision.
    was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number           Nature of Violation                                                      Violation Ended
One                        Standard Condition #7 – Use of Controlled Substance                      12/17/2018
Two                        Standard Condition #1 – Leaving District without USPO Permission         10/03/2019
Three                      Standard Condition #3 – Fail to Answer USPO Truthfully                   10/29/2019
Four                       Standard Condition #5 – Fail to Maintain Employment                      08/14/2019
Five                       Standard Condition#6 – Fail to notify USPO of change in employment       08/14/2019
Six                        Standard Condition #9 – Association with Felon                           10/02/2019
Seven                      Standard Condition #10 – Fail to Permit USPO to Visit Residence          10/02/2019
       The defendant is sentenced as provided in pages 2 through 3           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 8766                                             November 4, 2020
                                                                                            Date of Imposition of Judgment
Defendant’s Year of Birth:         1982

City and State of Defendant’s Residence:                                                          Signature of Judge
                  El Dorado, Arkansas
                                                                             Susan O. Hickey, Chief United States District Judge
                                                                                               Name and Title of Judge


                                                                                               November 4, 2020
                                                                                                         Date
        Case 1:11-cr-10020-SOH Document 57                           Filed 11/04/20 Page 2 of 3 PageID #: 162
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                        Sheet 1A

                                                                                          Judgment—Page        2       of       3
DEFENDANT:                 LIRIE MONTGOMERY
CASE NUMBER:               1:11CR10020-01

                                                       ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number                Nature of Violation                                                                Concluded
Eight                           Standard Condition #11 – Fail to Notify USPO of Contact with Law Enforcement       10/03/2019
Nine                            Mandatory Condition – New Crime                                                    10/10/2019
Ten                             Standard Condition #11 – Fail to Notify USPO of Contact with Law Enforcement       11/15/2019
Eleven                          Standard Condition#6 – Fail to Notify USPO of Change in Residence                  12/18/2019
Twelve                          Special Condition #2 – Fail to Comply with SATP                                    11/26/2019
Thirteen                        Standard Condition #3 – Fail to Answer USPO Truthfully                             01/23/2020
       Case 1:11-cr-10020-SOH Document 57                                   Filed 11/04/20 Page 3 of 3 PageID #: 163
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                Judgment — Page   3       of   3
DEFENDANT:                LIRIE MONTGOMERY
CASE NUMBER:              1:11CR10020-01


                                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
                  Time served in federal custody, no term of supervised release to follow imprisonment.



        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.       on                                    .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.


                                                                                             UNITED STATES MARSHAL


                                                                            By
                                                                                       DEPUTY UNITED STATES MARSHAL
